Pee Ctieiam.
This case comes up on writ of certiorari to review a judgment entered by the state board of taxes and assessment. The property was owned October 1st, 1927, by Cedar Cliff Silk Company, and during the following spring was purchased by Blue Bird Dyeing Company. The assessment for 1928 taxes, as reduced by the county board of taxation, was land $10,000, improvements $100,000, personalty $30,000. This assessment was affirmed by the state board of taxes and assessment, and to review that finding the present writ issued.
We are not informed as to the significance of the title to the cause, nor as to the respective relations of Blue Bird Dyeing Company and Cedar Cliff Silk Company to the assessments other than the fact that the latter was and the former now is the owner of the property. We assume that the assessment was made against the Cedar Cliff Silk Company; that the records still show the assessment to be so made; and that the Blue Bird Dyeing Company, being the present interested party, prosecutes the writ in the name of the Cedar Cliff Silk Company. The prosecutor contends that the value of the *1050real property was less than that fixed hy the assessor, and that there was no personal property to be assessed. We have examined the record and find evidence' to sustain the assessments as of October 1st, 1928, in the amounts found correct by the state board of taxes and assessment. Pennsylvania Railroad Co. v. State Board, 103 N. J. L. 28; Gibbs v. State Board, 101 Id. 371.
The judgment rendered by the state board of taxes and assessment is affirmed.